 1
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
 8                             EASTERN DISTRICT OF CALIFORNIA
 9
10    WESTERN STATES TRUCKING                     No. 2:18-cv-1989-MCE-KJN
      ASSOCIATION,
11
                       Plaintiff,
12                                                ORDER
            v.
13
      ANDRE SCHOORL, Acting Director of
14    the California Department of Industrial
      Relations; XAVIER BECERRA,
15    Attorney General of the State of
      California, and DOES 1-50,
16
                       Defendants.
17
18
19         Plaintiff Western States Trucking Association (“Western States”) filed the present

20   lawsuit on July 19, 2018, to challenge that a recent standard established by the

21   California Supreme Court in Dynamex Operations West, Inc. v. Superior Court,

22   4 Cal. 5th 903 (2018) (“Dynamex”). According to Plaintiff, a trade organization

23   representing companies that provide trucking services, the standard articulated by

24   Dynamex for determining whether a worker in the transportation industry is an employee

25   or independent contractor for purposes of California Wage orders is preempted by the

26   Federal Aviation Administration Authorization Act (“FAAAA”) and the Federal Motor

27   Carrier Safety Regulations. Western States further contends that the Dynamex standard

28   violates the dormant Commerce Clause of the United States Constitution.
                                                  1
 1           The International Brotherhood of Teamsters (“IBT”) now moves to intervene in
 2   Western States’ lawsuit as a matter of right under Federal Rule of Civil Procedure
 3   24(a)(2).1 Alternatively, IBT seeks permissive intervention under Rule 24(b). Both
 4   Western States and Defendants Andre Schoorl and Xavier Becerra, the Acting Director
 5   of the California Department of Industrial Relations and the Attorney General for the
 6   State of California, respectively (collectively “Defendants” unless otherwise noted) have
 7   separately filed oppositions to IBT’s intervention request. ECF Nos. 12 and 13. IBT has
 8   replied to both those oppositions. ECF No. 15. As set forth below, IBT’s Motion to
 9   Intervene will be granted under Rule 24(a).
10           The Ninth Circuit’s recent decision in Allied Concrete and Supply Co. v. Baker,
11   904 F.3d 1053 (9th Cir. 2018) articulates the standard to be employed in ruling on a
12   motion for intervention as of right under Rule 24(a):
13                   To determine whether a party may intervene as of right, we
                     employ a four-part test: (1) the motion must be timely; (2) the
14                   applicant must claim a “significantly protectable interest” in the
                     action; (3) the disposition of the action must as a practical
15                   matter impair or impede the applicant’s ability to protect that
                     interest; and (4) the applicant’s interest may be inadequately
16                   represented by the other parties.
17   Id. at 1067, citing Wilderness Soc’y v. U.S. Forest Serv., 630 F.3d 1173, 1177 (9th Cir.
18   2011) (en banc). “Failure to satisfy any one of the requirements is fatal to the application,
19   and [the Court] need not reach the remaining elements if one of the elements is not

20   satisfied.” Perry v. Proposition 8 Official Proponents, 587 F.3d 947, 950 (9th Cir. 2009).
21           Applying those criteria to the present matter, we first address whether IBT’s
22   application to intervene is timely. Three factors must be considered in making that
23   determination: (1) the stage of the proceeding at which intervention is sought; (2) any
24   prejudice to the existing parties; and (3) the reason for and length of any delay. United
25   States v. Oregon, 913 F.2d 576, 588-89 (9th Cir. 1990). Here, as IBT points out, it
26   sought to intervene that the very outset of litigation, on literally the same day that
27
             1
              All further references to “Rule” or “Rules” are to the Federal Rules of Civil Procedure unless
28   otherwise indicated.
                                                           2
 1   Defendants filed a motion to dismiss and before either a Rule 26(f) conference had
 2   occurred or any discovery had commenced. As such, according to IBT, there has been
 3   no delay in filing this motion and intervention will not prejudice any existing party on that
 4   basis. See, e.g., Northwest Forest Resource Council v. Glickman, 82 F.3d 825, 837
 5   (9th Cir. 1996) (motion to intervene deemed timely because it was filed before any
 6   proceedings had taken place, with no party being prejudiced because the motion was
 7   filed before any substantive rulings had been made). Neither Western States or
 8   Defendants take any issue with the timeliness of Plaintiff’s application for intervention,
 9   and therefore the Court deems that requirement satisfied.
10          The second requirement for intervention as a matter or right is whether the
11   applicant can demonstrate a “significantly protectable interest” in the case. Rule 24(a)’s
12   requirement that an “interest related to the property or transaction” be present should be
13   construed expansively. See Cascade Natural Gas Corp. v. El Paso Natural Gas Co.,
14   386 U.S. 129, 132-36 (1967). Moreover, given the liberal policy in favor of intervention,
15   a would-be intervenor’s interest is deemed “significantly protectable” under the Ninth
16   Circuit’s test when it “is protectable under some law, and . . . there is a relationship

17   between the legally protected interest and the claims at issue” such that the intervenor
18   may “suffer a practical impairment of its interests as a result of the pending litigation.”
19   Wilderness Soc’y v. U.S. Forest Serv., 630 F.3d at 1179.

20          Here, according to IBT, it has such an interest because the misclassification of
21   transportation workers as independent contractors would affect the wages and job
22   opportunities of IBT members. If the current standard for assessing whether workers
23   qualify as employees under Dynamex is changed, for example, IBT claims that its
24   members who want to work as employees would be denied those opportunities.
25   Western States, on the other hand, contends that IBT’s argument in this regard is too
26   speculative and far removed from the core issues raised by its complaint to justify
27   intervention. That argument, however, ignores Ninth Circuit precedent. In Californians
28   for a Safe and Competitive Dump Truck Transportation v. Mendonca, 152 F.3d 1184
                                                    3
 1   (9th Cir. 1998), the Court considered whether the district court’s decision to deny
 2   intervention as a matter of right was proper under circumstances where, as here, the IBT
 3   sought to intervene to protect its members’ interests in receiving appropriate wages. In
 4   Mendonca, the Ninth Circuit found the lower court’s decision to be in error given IBT
 5   members’ “‘significant interest’ in receiving a prevailing wage for their services . . . ” Id.
 6   at 1190. Significantly, too, in another decision earlier this year, the Ninth Circuit
 7   considered analogous circumstances involving the propriety of the IBT’s intervention in a
 8   case challenging the applicability of prevailing wage laws to delivery drivers of ready-mix
 9   concrete. In Allied Concrete, supra, the Court reiterated that IBS members had a
10   “significant interest” in the litigation sufficient to justify intervention as a matter of right.
11   152 F.3d at 1190. Consequently, given the holdings in both Allied Concrete and
12   Mendonca, we must also conclude that IBT has shown the requisite protectable interest.
13           This Court is no more persuaded by the arguments raised by both Western States
14   and Defendants that IBT’s interests will not be affected in the absence of intervention,
15   and consequently cannot meet the third test under Rule 24(a). Inquiry under that third
16   prong hinges on whether denying intervention “will result in practical impairment” for the

17   interests of proposed intervenors. Yniguez v. Arizona, 939 F.2d 727, 735 (9th Cir.
18   1991); see also Fed. R. Civ. P. 24(a)(2), Advisory Committee note to 1966 Amendment
19   (“if an [applicant’ would be substantially affected in a practical sense by the

20   determination made in an action, [the applicant’ should, as a general rule, be entitled to
21   intervene.”). Again, in the Court’s view, the Ninth Circuit’s decisions in Mendonca and
22   Allied Concrete are determinative on this issue. In both cases, the Court found the
23   inquiry satisfied since invalidation of the law being challenged would impair the interests
24   of IBT and its members. Mendonca, 152 F.3d at 1190; Allied Concrete, 904 F.3d at
25   1068.
26           As a final matter, the Court must address the fourth and last requirement for
27   intervention as a matter of right under Rule 24(a). That requirement rests on whether
28   the intervention applicant’s interest is inadequately represented by the existing parties,
                                                       4
 1   and “is satisfied if the applicant shows that representation of his interest ‘may be’
 2   inadequate, and the burden of making that showing should be treated as minimal.”
 3   Trbovich v. United Mine Workers, 404 U.S. 528, 538 n. 10 (1972). Once again, the Ninth
 4   Circuit’s Mendonca and Allied Concrete decisions are dispositive. In both instances, the
 5   Court found that “because the employment interest of IBT’s members were potentially
 6   more narrow and parochial that the interests of the public at large, IBT demonstrated that
 7   the representations of its interest by [existing parties’ may have been inadequate.”
 8   Mendonca, 152 F.3d at 1190; see also Allied Concrete, 904 F.3d at 168 (same). While
 9   both Western States and Defendants argue that the existing parties will adequately
10   represent IBT’s interests, with Defendants in particular asserting that the California
11   Attorney General and the Director of California’s Department of Industrial Relations have
12   more interest than anyone in defending and ensuring faithful application of state wage
13   orders and labor laws, that argument even if correct does not detract from the Ninth
14   Circuit’s virtually on-point findings in Mendonca and Allied Concrete.
15          In sum, IBT is entitled to intervene as a matter of right under Rule 24(a)(2), and its
16   Motion seeking such intervention (ECF No. 8) is GRANTED.2 Because the Court finds

17   intervention appropriate under Rule 24(a)(2), it need not consider whether intervention is
18   alternatively appropriate under Rule 24(b). IBT’s Complaint in Intervention must be filed
19   not later than ten (10) days following the date of this Order.

20          Inasmuch as the IBT has been permitted by this Order to intervene as a matter of
21   right, its Motion for Leave to File Memorandum of Points and Authorities in Support of
22   Defendants’ Motion to Dismiss (ECF No. 16) has effectively been rendered moot and will
23   be DENIED on that basis. Defendants’ alternative request that it be permitted to file its
24   papers as an amicus brief (also made in its Motion for Leave) is consequently rendered
25   moot as well. IBT’s papers in support of Defendants’ Motion to Dismiss (ECF No. 6) will
26   be considered by the Court in ruling upon that Motion given its now-conferred intervenor
27
            2
             Because the Court determined that oral argument was not of material assistance, this matter
28   was submitted on the briefs. E.D. Local Rule 230(g).
                                                        5
 1   status, and IBT will be further permitted to participate in oral argument on that Motion,
 2   now scheduled for November 15, 2018, on that same basis.
 3          IT IS SO ORDERED.
 4   Dated: November 13, 2018
 5
 6
 7
 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                   6
